



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 22, 2016, by and among Swift Energy Company, a Delaware corporation
(the “Company”), and each of the other Holders (as defined below) listed on the
signature page hereto (collectively, the “Parties”).
WHEREAS, the Company and certain affiliated debtors filed a Joint Plan of
Reorganization pursuant to Chapter 11 of the United States Bankruptcy Code,
which, as amended, was confirmed by the United States Bankruptcy Court for the
district of Delaware on March 31, 2016 (as amended, including all exhibits,
schedules and supplements thereto, the “Plan”); and
WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Plan, the Company has agreed to provide registration rights
with respect to the Registrable Securities (as hereinafter defined) as set forth
in this Agreement to any recipient of shares of Common Stock (as hereinafter
defined) of the Company that receives more than 5% of the Common Stock under the
Plan, which such recipients are listed on the signature page hereto (each a
“Holder” and collectively, the “Holders”);
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the Parties hereby agree as
follows:
Definitions. As used in this Agreement, the following terms have the meanings
indicated:
“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person. For purposes of this definition, “control” of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Agreement” has the meaning set forth in the preamble.
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405 promulgated under the Securities Act.
“Blackout Period” has the meaning set forth in Section 3(n).
“Board” means the board of directors of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Texas or the State of New York are
authorized or required to be closed.


1



--------------------------------------------------------------------------------





“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
“Company” has the meaning set forth in the preamble.
“Company Securities” means any equity interest of any class or series in the
Company.
“Demand Notice” has the meaning set forth in Section 2(a)(i).
“Demand Registration” has the meaning set forth in Section 2(a)(i).
“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.
“Effectiveness Period” has the meaning set forth in Section 2(a)(ii).
“Equity Percentage” means, for any Person, the percentage produced by dividing
the number of shares of Common Stock owned by such Person by the total number of
shares of Common Stock that are outstanding at such time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Holder” has the meaning set forth in the recitals. A Person shall cease to be a
Holder hereunder at such time as it ceases to hold any Registrable Securities.
“Holder Indemnified Persons” has the meaning set forth in Section 6(a).
“Initiating Holder” means the Holder delivering the Demand Notice or the
Underwritten Offering Notice, as applicable.
“Losses” has the meaning set forth in Section 6(a).
“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; and
(iv) any event, change, circumstance or effect that is or is reasonably likely
to be materially adverse to the business, properties, assets, liabilities,
condition (financial or otherwise), operations, results of operations or
prospects of the Company and its subsidiaries taken as a whole.
“Minimum Amount” has the meaning set forth in Section 2(a).


2



--------------------------------------------------------------------------------





“Parties” has the meaning set forth in the preamble.
“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.
“Piggyback Notice” has the meaning set forth in Section 2(c).
“Piggyback Registration” has the meaning set forth in Section 2(c).
“Plan” has the meaning set forth in the recitals.
“Plan Effective Date” means the date on which the Plan became effective.
“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
“Registrable Securities” means, collectively, (i) all shares of Common Stock
received by the Holders pursuant to the Plan, (ii) any additional shares of
Common Stock acquired by such Holder in open market transactions or other
acquisitions after the Plan Effective Date (including Common Stock acquired upon
the exercise of preemptive rights), (iii) any additional shares of Common Stock
paid, issued or distributed in respect of any such shares by way of a stock
dividend or distribution, or in connection with a combination of shares, and any
security into which such Common Stock shall have been converted or exchanged in
connection with a recapitalization, reorganization, reclassification, merger,
consolidation, exchange, distribution or otherwise; provided, however, that
Registrable Securities shall not include: (i) any shares of Common Stock that
have been registered under the Securities Act and disposed of pursuant to an
effective Registration Statement or otherwise transferred to a Person who is not
entitled to the registration and other rights hereunder; (ii) any shares of
Common Stock that have been sold or transferred by the Holder thereof pursuant
to Rule 144 (or any similar provision then in force under the Securities Act)
and the transferee thereof does not receive “restricted securities” as defined
in Rule 144; and (iii) any shares of Common Stock that cease to be outstanding
(whether as a result of repurchase and cancellation, conversion or otherwise).
“Registration Expenses” has the meaning set forth in Section 5.


3



--------------------------------------------------------------------------------





“Registration Statement” means a registration statement of the Company in the
form required to register the resale of the Registrable Securities under the
Securities Act and other applicable law, and including any Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
“Requested Underwritten Offering” has the meaning set forth in Section 2(b).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time.
“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any similar rule that may
be adopted by the Commission) covering the Registrable Securities, as
applicable.
“Suspension Period” has the meaning set forth in Section 8(b).
“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.
“Underwritten Offering” means an underwritten offering of Common Stock for cash
(whether a Requested Underwritten Offering or in connection with a public
offering of Common Stock by the Company, a public offering of Common Stock by
stockholders or both).
“Underwritten Offering Notice” has the meaning set forth in Section 2(b).
“VWAP” means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market with
respect to the


4



--------------------------------------------------------------------------------





Registrable Securities for the five (5) trading days immediately preceding, but
excluding, such date.
“WKSI” means a “well known seasoned issuer” as defined under Rule 405 under the
Securities Act.
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections refer to Sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; (e) unless the context otherwise requires, the term
“or” is not exclusive and shall have the inclusive meaning of “and/or”;
(f) defined terms herein will apply equally to both the singular and plural
forms and derivative forms of defined terms will have correlative meanings;
(g) references to any law or statute shall include all rules and regulations
promulgated thereunder, and references to any law or statute shall be construed
as including any legal and statutory provisions consolidating, amending,
succeeding or replacing the applicable law or statute; (h) references to any
Person include such Person’s successors and permitted assigns; and
(i) references to “days” are to calendar days unless otherwise indicated.
2.    Registration.
(a)    Demand Registration.
(i)    At any time, any Holder that owns Registrable Securities representing an
Equity Percentage of at least 5% shall have the option and right, exercisable by
delivering a written notice to the Company (a “Demand Notice”), to require the
Company to, pursuant to the terms of and subject to the limitations contained in
this Agreement, prepare and file with the Commission a Registration Statement
registering the offering and sale of the number and type of Registrable
Securities on the terms and conditions specified in the Demand Notice, which may
include sales on a delayed or continuous basis pursuant to Rule 415 pursuant to
a Shelf Registration Statement (a “Demand Registration”); provided, however,
that in no event shall any eligible Holder be entitled to exercise more than two
Demand Registrations for its Registrable Securities. The Demand Notice must set
forth the name and address of the Initiating Holder, the number of Registrable
Securities that the Initiating Holder intends to include in such Demand
Registration and the intended methods of disposition thereof. Notwithstanding
anything to the contrary herein, in no event shall the Company be required to
effectuate a Demand Registration for Registrable Securities representing an
Equity Percentage of less than 5% (the “Minimum Amount”).
(ii)    Within five Business Days of the receipt of the Demand Notice, the
Company shall give written notice of such Demand Notice to all Holders and,
within 30 days thereof (except if the Company is not then eligible to register
for resale the Registrable Securities on Form S-3, in which case, within 180
days


5



--------------------------------------------------------------------------------





thereof), shall, subject to the limitations of this Section 2(a), file a
Registration Statement in accordance with the terms and conditions of the Demand
Notice, which Registration Statement shall cover all of the Registrable
Securities that the Holders shall in writing request (such request to be given
to the Company within ten days of receipt of notice of the Demand Notice given
by the Company pursuant to this Section 2(a)(ii)) to be included in the Demand
Registration. The Company shall use commercially reasonable best efforts to
cause such Registration Statement to be declared and remain effective under the
Securities Act until the earlier of (A) 180 days (or two years if a Shelf
Registration Statement is requested) after the Effective Date or (B) the date on
which all Registrable Securities covered by such Registration Statement have
been sold (the “Effectiveness Period”); provided, however, that such period
shall be extended for a period of time equal to the period the Holders are
required to refrain from selling any securities included in such Registration
Statement at the request of an underwriter of the Company or the Company
pursuant to this Agreement or an underwriters’ lock-up agreement.
(iii)    Subject to the other limitations contained in this Agreement, the
Company is not obligated hereunder to effect (A) a Demand Registration within
180 days of the closing of any Underwritten Offering or such longer period of
time as may be set in the underwriters’ lock-up agreement for the Underwritten
Offering (provided such Underwritten Offering is completed), (B) a subsequent
Demand Registration pursuant to a Demand Notice if a Registration Statement
covering all of the Registrable Securities held by the Holders providing such
Demand Notice shall have become effective under the Securities Act and remains
effective under the Securities Act and is sufficient to permit offers and sales
of the number and type of Registrable Securities on the terms and conditions
specified in the Demand Notice in accordance with the intended timing and method
or methods of distribution thereof specified in the Demand Notice or (C) more
than one Demand Registration or Underwritten Offering every 180 days. No Demand
Registration shall be deemed to have occurred for purposes of
this Section 2(a)(iii) if the Registration Statement relating thereto does not
become effective or is not maintained effective for the period required pursuant
to Section 2(a)(ii), in which case the Initiating Holder shall be entitled to an
additional Demand Registration in lieu thereof.
(iv)    An Initiating Holder and any other Holder that has requested its
Registrable Securities be included in a Demand Registration may withdraw all or
any portion of its Registrable Securities included in a Demand Registration from
such Demand Registration at any time prior to the effectiveness of the
applicable Registration Statement. Upon delivery of a notice by the Initiating
Holder to the effect that the Initiating Holder is withdrawing all or an amount
such that the remaining amount is below the Minimum Amount of its Registrable
Securities to be included in a Demand Registration, the Company may, at its
option, cease all efforts to secure effectiveness of the applicable Registration
Statement. Such


6



--------------------------------------------------------------------------------





registration shall be deemed a Demand Registration unless (i) the Initiating
Holder shall have paid or reimbursed the Company for its pro rata share of all
commercially reasonable and documented out-of-pocket fees and expenses incurred
by the Company in connection with the withdrawn registration of such Registrable
Securities (based on the number of securities the Initiating Holder sought to
register, as compared to the total number of securities included in such Demand
Registration) or (ii) the withdrawal is made (A) following the occurrence of a
Material Adverse Change or (B) because the Registration would require disclosure
of material information that the Company has a bona fide business purpose for
preserving as confidential.
(v)    Subject to the limitations contained in this Agreement, the Company shall
effect any Demand Registration on such appropriate registration form of the
Commission (x) as shall be selected by the Company and (y) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the applicable Holders’ requests for such
registration; provided that if the Company becomes, and is at the time of its
receipt of a Demand Notice, a WKSI, the Demand Registration for any offering and
selling of Registrable Securities shall be effected pursuant to an Automatic
Shelf Registration Statement, which shall be on Form S-3 or any equivalent or
successor form under the Securities Act (if available to the Company). If at any
time a Registration Statement on Form S-3 is effective and a Holder provides
written notice to the Company that it intends to effect an offering of all or
part of the Registrable Securities included on such Registration Statement, the
Company will amend or supplement such Registration Statement as soon as
reasonably practicable as may be necessary in order to enable such offering to
take place.
(vi)    Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Company shall
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Holders shall reasonably
request; provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Company would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Demand Registration on the Trading Market and (B) do
any and all other acts and things that may be commercially reasonably necessary
or appropriate or reasonably requested by the Holders to enable the Holders to
consummate a


7



--------------------------------------------------------------------------------





public sale of such Registrable Securities in accordance with the intended
timing and method or methods of distribution thereof.
(vii)    In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the Company
shall amend or supplement such Registration Statement as may be necessary in
order to enable such transferee to offer and sell such Registrable Securities
pursuant to such Registration Statement; provided that in no event shall the
Company be required to file a post-effective amendment to the Registration
Statement unless (A) such Registration Statement includes only Registrable
Securities held by the Holder, Affiliates of the Holder or transferees of the
Holder, (B) the Company has received written consent therefor from whom
Registrable Securities have been registered on (but not yet sold under) such
Registration Statement, other than the Holder, Affiliates of the Holder or
transferees of the Holder and (C) the Company receives a written request from
the subsequent transferee, requesting that its shares of Common Stock be
included in the Registration Statement, with all information reasonably
requested by the Company.
(b)    Requested Underwritten Offering.
(i)    Any Holder then able to effectuate a Demand Registration pursuant to the
terms of Section 2(a) shall have the option and right, exercisable by delivering
written notice to the Company of its intention to distribute Registrable
Securities by means of an Underwritten Offering (an “Underwritten Offering
Notice”), to require the Company, pursuant to the terms of and subject to the
limitations of this Agreement, to effectuate a distribution of any or all of its
Registrable Securities by means of an Underwritten Offering pursuant to an
effective Registration Statement covering such Registrable Securities (or
pursuant to an effective Automatic Shelf Registration Statement) (a “Requested
Underwritten Offering”); provided, however, that in no event shall (A) any
eligible Holder be entitled to exercise more than two Requested Underwritten
Offerings for its Registrable Securities and (B) the Company be required to
effect more than one Underwritten Offering or Demand Registration every 180
days. The managing underwriter or managing underwriters of a Requested
Underwritten Offering shall be designated by the Initiating Holder or, in
circumstances where there is more than one Initiating Holder, by Holders
offering a majority of the shares of Common Stock offered in the Requested
Underwritten Offering (provided, however, that such designated managing
underwriter or managing underwriters shall be reasonably acceptable to the
Company). Any Requested Underwritten Offering shall constitute a Demand
Registration of the Initiating Holder for purposes of Section 2(a)(iii), unless
an Underwritten Offering Notice relating to a Demand Registration is delivered
to the Company concurrent with a related Demand Notice.


8



--------------------------------------------------------------------------------





(ii)    If the managing underwriter or underwriters of a proposed Underwritten
Offering of the Registrable Securities included in a Demand Registration (or, in
the case of a Demand Registration not being underwritten, the Initiating
Holder), advise the Company that, in its or their opinion, the number of
securities requested to be included in such Demand Registration exceeds the
number which can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the securities to
be included in such Demand Registration shall be allocated,
(A) first, pro rata among the Holders (including any Initiating Holder) that
have requested to participate in such Demand Registration based on the relative
number of Registrable Securities then held by each such Holder; provided, that
any securities thereby allocated to a Holder that exceed such Holder’s request
shall be reallocated among the remaining requesting Holders in like manner;
(B) second, and only if all the securities referred to in clause (A) have been
included in such registration, to the Company up to the number of securities
that the Company proposes to include in such registration that, in the opinion
of the managing underwriter or underwriters (or the Initiating Holder, as the
case may be) can be sold without having such adverse effect and (C) third, and
only if all of the securities referred to in clause (B) have been included in
such registration, up to the number of securities that in the opinion of the
managing underwriter or underwriters (or the Initiating Holder, as the case may
be), can be sold without having such adverse effect.
(c)    Piggyback Registration.
(i)    If the Company shall at any time propose to conduct an underwritten
offering of Common Stock for cash (whether a Requested Underwritten Offering or
in connection with a public offering of Common Stock by the Company, a public
offering of Common Stock by stockholders, or both, but excluding an offering
relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4 or S-8 or an offering on any registration statement form
that does not permit secondary sales) (an “Underwritten Offering”), the Company
shall promptly notify all Holders of such proposal reasonably in advance of (and
in any event at least five Business Days before) the commencement of the
offering, which notice will set forth the principal terms and conditions of the
issuance, including the proposed offering price (or range of offering prices),
the anticipated filing date of the Registration Statement and the number of
shares of Common Stock that are proposed to be registered (the “Piggyback
Notice”); provided, however, notwithstanding any other provision of this
Agreement, if the managing underwriter or managing underwriters of an
Underwritten Offering other than a Requested Underwritten Offering advise the
Company that in their reasonable opinion that the inclusion of any of a Holder’s
Registrable Securities requested for inclusion in the subject Underwritten
Offering (and any related registration, if applicable) would likely have an
adverse effect in any material respect on the price, timing or distribution of
Common Stock


9



--------------------------------------------------------------------------------





proposed to be included in such Underwritten Offering, the Company shall have no
obligation to provide a Piggyback Notice to such Holder and such Holder shall
have no right to include any Registrable Securities in such Underwritten
Offering (and any related registration, if applicable). The Piggyback Notice
shall offer the Holders the opportunity to include for registration in such
Underwritten Offering (and any related registration, if applicable) the number
of Registrable Securities as they may request (a “Piggyback
Registration”); provided, however, that in the event that the Company proposes
to effectuate the subject Underwritten Offering pursuant to an effective Shelf
Registration Statement of the Company other than an Automatic Shelf Registration
Statement, only Registrable Securities of Holders which are subject to an
effective Shelf Registration Statement may be included in such Piggyback
Registration. The Company shall use commercially reasonable efforts to include
in each such Piggyback Registration such Registrable Securities for which the
Company has received written requests for inclusion therein within three
Business Days after sending the Piggyback Notice. If a Holder decides not to
include all of its Registrable Securities in any Registration Statement
thereafter filed by the Company, such Holder shall nevertheless continue to have
the right to include any Registrable Securities in any subsequent Registration
Statement or Registration Statements as may be filed by the Company with respect
to offerings of Common Stock, all upon the terms and conditions set forth
herein.
(ii)    If the managing underwriter or managing underwriters of an Underwritten
Offering advise the Company and the Holders who have requested their Registrable
Securities be included in such offering following a Piggyback Notice that in
their commercially reasonable opinion that the inclusion of all of such Holders’
Registrable Securities requested for inclusion in the subject Registration
Statement (and any other Common Stock proposed to be included in such offering)
would likely have an adverse effect in any material respect on the price, timing
or distribution of Common Stock proposed to be included in such offering by the
Company, the Company shall include in such Underwritten Offering only that
number of shares of Common Stock proposed to be included in such Underwritten
Offering that, in the commercially reasonable opinion of the managing
underwriter or managing underwriters, will not have such effect, with such
number to be allocated as follows: (A) first, (1) in the case of a Requested
Underwritten Offering, to the Holders that have requested to participate in such
Requested Underwritten Offering pro rata based on the number of Registrable
Securities such Holders are entitled to include in such Requested Underwritten
Offering and, if there remains availability for additional shares of Common
Stock to be included in such registration, to the Company, or (2) in the case of
any other Underwritten Offerings, to the Company, (B) if there remains
availability for additional shares of Common Stock to be included in such
registration, second pro-rata among all Holders desiring to register Registrable
Securities based on the number of Registrable Securities such Holder is entitled
to include in such registration and, if applicable, to any other holders on
whose behalf the Company filed such Registration Statement and (C) if there
remains availability for


10



--------------------------------------------------------------------------------





additional shares of Common Stock to be included in such registration, third
pro-rata among all other holders of Common Stock who may be seeking to register
such Common Stock based on the number of Common Stock such holder is entitled to
include in such registration. If any Holder disapproves of the terms of any such
Underwritten Offering, such Holder may elect to withdraw therefrom by written
notice to the Company and the managing underwriter(s) delivered on or prior to
the time of the commencement of such offering. Any Registrable Securities
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.
(iii)    The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(c) at any time in its sole
discretion whether or not any Holder has elected to include Registrable
Securities in such Registration Statement. The Registration Expenses of such
withdrawn registration shall be borne by the Company in accordance with Section
5 hereof.
(iv)    Any Holder shall have the right to withdraw all or part of its request
for inclusion of its Registrable Securities in a Piggyback Registration by
giving written notice to the Company of its request to withdraw; provided, that
(i) such request must be made in writing prior to the effectiveness of such
Registration Statement and (ii) such withdrawal shall be irrevocable and, after
making such withdrawal, a Holder shall no longer have any right to include
Registrable Securities in the Piggyback Registration as to which such withdrawal
was made.
(v)    No registration of Registrable Securities effected pursuant to a request
under this Section 2(c) be deemed to have been effected pursuant to Section 2(a)
or shall relieve the Company of its obligations under Section 2(a).
3.    Registration and Underwritten Offering Procedures.
The procedures to be followed by the Company and each Holder electing to sell
Registrable Securities in a Registration Statement pursuant to this Agreement,
and the respective rights and obligations of the Company and such Holders, with
respect to the preparation, filing and effectiveness of such Registration
Statement and the effectuation of any Underwritten Offering, are as follows:
(a)    Demand Registration Holder Comments.
In connection with a Demand Registration, the Company will, at least three
Business Days prior to the anticipated filing of the Registration Statement and
any related Prospectus or any amendment or supplement thereto (other than, after
effectiveness of the Registration Statement, any filing made under the Exchange
Act that is incorporated by reference into the Registration Statement),
(i) furnish to such Holders copies of all such documents prior to filing, or
notice that such filing has been made and the document is available on EDGAR and
(ii) use commercially reasonable efforts to address in each such


11



--------------------------------------------------------------------------------





document when so filed with the Commission such comments relating to itself or
its intended manner of distribution (only) as such Holders reasonably shall
propose prior to the filing thereof.
(b)    Piggyback Registration and Underwritten Offering Holder Comments.
In connection with a Piggyback Registration or a Requested Underwritten
Offering, the Company will, at least three Business Days prior to the
anticipated filing of any initial Registration Statement that identifies the
Holders and any related Prospectus or any amendment or supplement thereto (other
than amendments and supplements that do not materially alter the previous
disclosure or do nothing more than name Holders and provide information with
respect thereto), as applicable, (i) furnish to such Holders copies of any such
Registration Statement or related Prospectus or amendment or supplement thereto
that identify the Holders and any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements that do not materially
alter the previous disclosure or do nothing more than name Holders and provide
information with respect thereto) prior to filing, or notice that such filing
has been made and the document is available on EDGAR and (ii) use commercially
reasonable efforts to address in each such document when so filed with the
Commission such comments relating to itself or its intended manner of
distribution (only) as such Holders reasonably shall propose prior to the filing
thereof.
(c)    Maintain Effectiveness.
The Company will use commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders; (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably practicable
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to such
Holders as selling stockholders but not any comments that would result in the
disclosure to such Holders of material and non-public information concerning the
Company.


12



--------------------------------------------------------------------------------





(d)    Compliance with Securities Laws.
The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.
(e)    Notice.
The Company will notify such Holders who are included in a Registration
Statement as promptly as reasonably practicable: (i)(A) when a Prospectus or any
prospectus supplement or post-effective amendment to a Registration Statement in
which such Holder is included has been filed, or notice that such filing has
been made and the document is available on EDGAR; (B) when the Commission
notifies the Company whether there will be a “review” of the applicable
Registration Statement and whenever the Commission comments in writing on such
Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of such
Holders that pertain to such Holders as selling stockholders); and (C) with
respect to each applicable Registration Statement or any post-effective
amendment thereto, when the same has been declared effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information that pertains to such Holders as sellers of
Registrable Securities; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose; (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; and (v) of the
occurrence of any event or passage of time that makes any statement made in such
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by the Company
shall be required pursuant to this clause (v) in the event that the Company
either promptly files a prospectus supplement to update the Prospectus or a Form
8-K or other appropriate Exchange Act report that is incorporated by reference
into the Registration Statement, which in either case, contains the requisite
information that results in such Registration Statement no longer containing any
untrue statement of material fact or omitting to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading).


13



--------------------------------------------------------------------------------





(f)    Avoidance of Stop Orders and Suspension of Qualification.
The Company will use commercially reasonable efforts to avoid the issuance of
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.
(g)    Delivery of Registration Statement.
During the Effectiveness Period, the Company will furnish to each such Holder,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto and all exhibits to the extent requested by such Holder
(including those incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company will not have any
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.
(h)    Delivery of Prospectus.
The Company will promptly deliver to each Holder, without charge, as many copies
of each Prospectus or Prospectuses (including each form of prospectus)
authorized by the Company for use and each amendment or supplement thereto as
such Holder may reasonably request during the Effectiveness Period; provided,
that the Company will not have any obligation to provide any document pursuant
to this clause that is available on the Commission’s EDGAR system. Subject to
the terms of this Agreement, including Section 8(b), the Company consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
(i)    Certificates.
The Company will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a sale under a Registration Statement,
which certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may reasonably request in writing. In connection
therewith, if required by the Company’s transfer agent, the Company will
promptly, after the Effective Date of the Registration Statement, cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to


14



--------------------------------------------------------------------------------





issue such Registrable Securities without any such legend upon sale by the
Holder of such Registrable Securities under the Registration Statement.
(j)    Required Supplements and Amendments.
Upon the occurrence of any event contemplated by Section 3(e)(v), as promptly as
reasonably practicable, the Company will prepare a supplement or amendment,
including a post-effective amendment, if required by applicable law, to the
affected Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(k)    Duties of Holders.
With respect to Underwritten Offerings, (i) the right of any Holder to include
such Holder’s Registrable Securities in an Underwritten Offering shall be
conditioned upon such Holder’s participation in the process and required
delivery of information for such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein,
(ii) each Holder participating in such Underwritten Offering agrees to enter
into an underwriting agreement in customary form and sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to select the managing underwriter or managing
underwriters hereunder and (iii) each Holder participating in such Underwritten
Offering agrees to complete and execute all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements. The Company hereby agrees
with each Holder that, in connection with any Underwritten Offering in
accordance with the terms hereof, it will negotiate in good faith and execute
all indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, including using all
commercially reasonable efforts to procure customary legal opinions, auditor
“comfort” letters and reports of independent petroleum engineers of the Company
relating to the oil and gas reserves of the Company to be included in the
Registration Statement if the Company has had its reserves prepared, audited or
reviewed by an independent petroleum engineer. In the event such Holders seek to
complete an Underwritten Offering, for a commercially reasonable period prior to
the filing of any Registration Statement and throughout the Effectiveness
Period, the Company will make available upon commercially reasonable notice at
the Company’s principal place of business or such other commercially reasonable
place for inspection during normal business hours by the managing underwriter or
managing underwriters selected in accordance with this Section 3(k) such
financial and other information and books and records of the Company, and cause
the appropriate officers, employees, counsel and independent certified public
accountants of the Company to


15



--------------------------------------------------------------------------------





respond to such inquiries, as shall be reasonably necessary (and in the case of
counsel, not violate an attorney client privilege in such counsel’s reasonable
belief) to conduct a reasonable investigation within the meaning of Section 11
of the Securities Act.
(l)    Availability of Officers and Employees.
In connection with any Requested Underwritten Offering, the Company will use
commercially reasonable efforts to cause appropriate officers and employees to
be available, on a customary basis and upon commercially reasonable notice, to
meet with prospective investors in presentations, meetings and road shows.
(m)    Holder Provision of Information.
Each Holder agrees to furnish to the Company the information required to be
contained in any Demand Notice and any other information regarding the Holder
and the distribution of such securities as the Company reasonably determines is
required to be included in any Registration Statement or any prospectus or
prospectus supplement relating to an Underwritten Offering, and if any Holder
does not do so after prompt written request by the Company, then the Company
will not be required to register any shares of Common Stock of the Holder in a
Registration Statement.
(n)    Suspension and Postponement.
Notwithstanding any other provision of this Agreement, the Company shall not be
required to file a Registration Statement (or any amendment thereto) or effect a
Requested Underwritten Offering (or, if the Company has filed a Shelf
Registration Statement and has included Registrable Securities therein, the
Company shall be entitled to suspend the offer and sale of Registrable
Securities pursuant to such Registration Statement) for a period of up to 60
days, (i) if the Board determines that a postponement is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company),
(ii) if the Board determines such registration would render the Company unable
to comply with applicable securities laws, (iii) if the Board determines such
registration would require disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential, (iv) upon
issuance by the Commission of a stop order suspending the effectiveness of any
Registration Statement under Section 8(d) or 8(e) of the Securities Act, (v) if
the Company elects at such time to offer Common Stock or other equity securities
of the Company to (A) fund a merger, third-party tender offer or other business
combination, acquisition of assets or similar transaction or (B) meet rating
agency and other capital funding requirements, (vi) if the Company is pursuing a
primary underwritten offering of Common Stock pursuant to a registration
statement, or (vii) if any other material development would materially and
adversely interfere with any such Demand Registration or Shelf Registration (any
such period, a “Blackout Period”); provided, however, that in no event shall any
Blackout Period together with any Suspension Period collectively exceed an
aggregate of 90 days in any 12-month period.


16



--------------------------------------------------------------------------------





4.    No Inconsistent Agreements; Additional Rights. The Company shall not
hereafter enter into, and is not currently a party to, any agreement with
respect to its securities that is inconsistent in any material respect with the
rights granted to the Holders of Registrable Securities by this Agreement.
5.    Registration Expenses. All expenses incident to the Parties’ performance
of or compliance with their respective obligations under this Agreement or
otherwise in connection with any Demand Registration, Requested Underwritten
Offering or Piggyback Registration (in each case, excluding any Selling
Expenses) (“Registration Expenses”) shall be borne by the Company, whether or
not any Registrable Securities are sold pursuant to a Registration Statement.
Registration Expenses shall include, without limitation, (i) all registration
and filing fees (including fees and expenses (A) with respect to filings
required to be made with the Trading Market and (B) in compliance with
applicable state securities or “Blue Sky” laws), (ii) printing expenses
(including expenses of printing certificates for Company Securities and of
printing Prospectuses if the printing of Prospectuses is reasonably requested by
a Holder of Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel, auditors, accountants and independent petroleum engineers for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, (vi) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement and (vii) all expenses relating to marketing the sale of the
Registrable Securities, including expenses related to conducting a “road show.”
In addition, the Company shall be responsible for all of its expenses incurred
in connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.
6.    Indemnification.
(a)    The Company shall indemnify and hold harmless each Holder, its Affiliates
and each of their respective officers and directors and any agent thereof
(collectively, “Holder Indemnified Persons”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, joint or several, costs (including commercially reasonable costs of
preparation and commercially reasonable attorneys’ fees) and expenses,
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative (collectively, “Claims”), which any
Indemnified Person may be involved, or is threatened to be involved, as a party
or otherwise, under the Securities Act or otherwise (collectively, “Losses”), as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in any Registration Statement under which any
Registrable Securities were registered, in any preliminary prospectus or in any
summary or final prospectus or free writing prospectus (if such free writing
prospectus was authorized for use by the Company) or in any amendment or
supplement thereto (if used during the period the


17



--------------------------------------------------------------------------------





Company is required to keep the Registration Statement current), or arising out
of, based upon or resulting from the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances in which they were
made, not misleading; provided, however, that the Company shall not be liable to
any Holder Indemnified Person to the extent that (i) any such Claim arises out
of, is based upon or results from an untrue or alleged untrue statement or
omission or alleged omission made in such Registration Statement, such
preliminary, summary or final prospectus or free writing prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder Indemnified
Person or any underwriter specifically for use in the preparation thereof, (ii)
the Holder Indemnified Person continued to use a Registration Statement or
Prospectus after the Company notified such Holder Indemnified Person to cease
such use pursuant to Section 8(b) or (iii) the Company provided a corrected,
supplemented or amended Registration Statement or Prospectus pursuant to Section
3(j) but the Holder Indemnified Person continued to use the then outdated or
uncorrected Registration Statement or Prospectus. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Claim of which
the Company is aware in connection with the transactions contemplated by this
Agreement. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the transfer of such securities by such Holder.
Notwithstanding anything to the contrary herein, this Section 6 shall survive
any termination or expiration of this Agreement indefinitely.
(b)    In connection with any Registration Statement in which a Holder
participates, such Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its Affiliates and each of their respective officers,
directors and any agent thereof to the fullest extent permitted by applicable
law, from and against any and all Losses as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in any
such Registration Statement, in any preliminary prospectus (if used prior to the
Effective Date of such Registration Statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, but only to the extent
that the same are made in reliance and in conformity with information relating
to the Holder furnished in writing to the Company by such Holder for use
therein. This indemnity shall be in addition to any liability such Holder may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Company or any indemnified
party. In no event shall the liability of any selling Holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the proceeds
received


18



--------------------------------------------------------------------------------





by such Holder under the sale of the Registrable Securities giving rise to such
indemnification obligation.
(c)    Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any Claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such Claim or there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a Claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such Claim. Failure
to give prompt written notice shall not release the indemnifying party from its
obligations hereunder.
(d)    If the indemnification provided for in this Section 6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any Losses referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such Losses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the untrue or alleged untrue
statement of a material fact or the omission to state a material fact that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission; provided, that in no event shall any contribution by a Holder
hereunder exceed the net proceeds from the offering received by such Holder.
7.    Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act


19



--------------------------------------------------------------------------------





within the limitations of the exemption provided by Rule 144. Upon the request
of any Holder in connection with that Holder’s sale pursuant to Rule 144, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements.
8.    Miscellaneous.
(a)    Remedies. In the event of a breach by the Company of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement.
(b)    Discontinued Disposition. Each Holder agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
clauses (ii) through (v) of Section 3(e) or (i) through (vi) of Section 3(n),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemental Prospectus or amended Registration Statement as
contemplated by Section 3(j) or until it is advised in writing by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement (a “Suspension Period”). The Company may provide
appropriate stop orders to enforce the provisions of this Section 8(b).
(c)    Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holders
holding at least a majority of the then outstanding Registrable Securities. The
Company shall provide prior notice to all Holders of any proposed waiver or
amendment. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.
(d)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail as
specified in this Section 8(d) prior to 5:00 p.m. Central Time on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. Central Time on any date and earlier than 11:59
p.m. Central Time on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the Party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:


20



--------------------------------------------------------------------------------





If to the Company:
Swift Energy Company
Attention: Vice President, General Counsel and Secretary 
Chris Abundis 
17001 Northchase Drive, Suite 100
Houston, Texas 77060
Electronic mail: chris.abundis@swiftenergy.com


 
With copy to:
 
Jones Day
Attention: Alex Gendzier 
222 E. 41st Street
New York, NY 10017
Electronic mail: agendzier@jonesday.com


If to any Person who is then the registered Holder:
To the address of such Holder as it appears in the applicable register for the
Registrable Securities or such other address as may be designated in writing by
such Holder.

(e)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as provided in this Section 8(e), this Agreement, and any rights or obligations
hereunder, may not be assigned without the prior written consent of the Company
and the Holders. Notwithstanding anything in the foregoing to the contrary, the
registration rights of a Holder pursuant to this Agreement with respect to all
or any portion of its Registrable Securities may be transferred or assigned
without such consent (but only with all related obligations) with respect to
such Registrable Securities (and any Registrable Securities issued as a dividend
or other distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to one or more transferees or assignees
of such Registrable Securities; provided (i) the amount of Registrable
Securities transferred or assigned shall represent an Equity Percentage of at
least 5%, (ii) such transfer or assignment represents the transfer or assignment
of all of the Holder’s Common Stock, (iii) the Company is, within a commercially
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the Registrable Securities with
respect to which such registration rights are being assigned and (iv) such
transferee or assignee agrees in writing to be bound by and subject to the terms
set forth in this Agreement. The Company may not assign its rights or
obligations hereunder without the prior written consent of the Holders.
(f)    No Third Party Beneficiaries. Nothing in this Agreement, whether express
or implied, shall be construed to give any Person, other than the parties hereto
or their respective successors and permitted assigns, any legal or equitable
right, remedy, claim or benefit under or in respect of this Agreement.
(g)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement. In


21



--------------------------------------------------------------------------------





the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.
(h)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York. Each of the Parties irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in the
Borough of Manhattan in the City of New York and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each Party anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement. Each of the Parties irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
(i)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
(j)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
(k)    Entire Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby, whether oral or written.
(l)    Termination. The rights and obligations of the Company and of any Holder
under this Agreement, other than those obligations contained in Section 6, shall
terminate with respect to the Company and such Holder on the first date upon
which the such Holder no longer beneficially owns any Registrable Securities.


22



--------------------------------------------------------------------------------





[THIS SPACE LEFT BLANK INTENTIONALLY]




23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
SWIFT ENERGY COMPANY
By:    /s/ Terry E. Swift    
Name:    Terry E. Swift
Title:    Chief Executive Officer
HOLDERS:
By:        
Name:    
Title:    Authorized Person
Address for notice:


























































Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
SWIFT ENERGY COMPANY
By:        
Name:    
Title:    
HOLDERS:


SVMF 71, LLC
By:    /s/ James Dougherty    
Name:    James Dougherty
Title:    Authorized Signatory
Address for notice:
Name:
Strategic Value Partners, LLC
Attention:
David Charnin, General Counsel
Address:
100 West Putnam Avenue, Greenwich,
 
CT 06830
 
 
Email:
legalnotices@svpglobal.com

































 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
SWIFT ENERGY COMPANY
By:        
Name:    
Title:    
PENTWATER CAPITAL MANAGEMENT LP,
as investment advisor to:
Oceana Master Fund Ltd.
PWCM Master Fund Ltd.
AAI Pentwater Fund Public Limited Company
Pentwater Equity Opportunities Master Fund Ltd.
LMA SPC for and on behalf of Map 98 Segregated Portfolio
Pentwater Even Driven Cayman Fund Ltd.


HOLDERS:
By:    /s/ David Zirin    
Name:    David Zirin
Title:    Chief Operating Officer
Address for notice:


Name:
Pentwater Capital Management LP
Attention:
David Charnin, General Counsel
Address:
614 Davis Street
 
Evanston, IL 60201
 
 
Email:
DZIRIN@PWCM.COM

























 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
SWIFT ENERGY COMPANY
By:        
Name:    
Title:    
HOLDERS:


BOF HOLDINGS IV, LLC


By:    /s/ Richard Siegel    
Name:    Richard Siegel
Title:    Authorized Signatory
Address for notice:
Name:
Bayside Capital, Inc.
Attention:
Richard Siegel
Address:
1450 Brickell Ave, Floor 31
 
Miami, FL 33131
 
 
Email:
 

































 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
SWIFT ENERGY COMPANY
By:        
Name:    
Title:    
HOLDERS:


DW Catalyst Master Fund, Ltd


By:    /s/ Shawn Singh    
Name:    Shawn Singh
Title:    Authorized Signatory
Address for notice:
Name:
DW Catalyst Master Fund, Ltd c/o DW Partners, LP
Attention:
DW Legal
Address:
590 Madison Avenue
 
New York, NY 10022
 
 
Email:
DWLegal@dwpartners.com































 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
SWIFT ENERGY COMPANY
By:        
Name:    
Title:    
HOLDERS:


Hutchin Hill Capital Primary Fund, Ltd.
By: Hutchin Hill Capital, LP
its investment manager


By:    /s/ Scott A. Kislin    
Name:    Scott A. Kislin
Title:    Chief Legal Officer
Address for notice:
Name:
Hutchin Hill Capital, LP
Attention:
Legal
Address:
142 West 57th Street, 15th Floor
 
New York, NY 10019
 
 
Email:
legal@hutchinhill.com









 